DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss et al. (US 2018/0052970 A1 herein Boss).
Regarding claim 1, Boss teaches a method performed by a wearable Bluetooth Low Energy (BLE) device (read as mobile device 200 and other user device 204 can include a wearable device such as wrist wearable smart watch, smart glasses, etc.) (Boss – Figure 2, [0050]-[0051], and [0081]), comprising:
collecting one or more resolvable public identifiers from one or more wireless devices (read as device identification or low-energy RF component identification 210 which can be a unique identifier associated with user device 200 and can be registered with exposure processor/system 222) (Boss – [0051]), each of the one or more resolvable public identifiers indicating whether a user associated with a 
generating a timestamp for each of the collected resolvable public identifiers, each timestamp indicating a time at which a corresponding resolvable public identifier was received by the BLE device (read as each block contains a timestamp) (Boss – [0059]); and
sharing the collected resolvable public identifiers and their corresponding timestamps with a paired device (read as notification component 230 can use each low-energy RF identifier or other contact number/identifier on the exposure risk contact list 308 to identify other users 202 who are at risk for potential exposure; notification component 230 can then notify the other users 202 of their at-risk status and prompt further decryption of contact records 224 of the other users in order to permit further exposure analyses; issues an alert 514; checks for alerts, discovers alert 514 having a time, duration, and distance within the exposure parameters) (Boss – [0061]-[0063], and [0082]).
Regarding claim 2 as applied to claim 1, Boss further teaches receiving, from the paired device, an indication of whether one or more of the collected resolvable public identifiers is associated with a possible virus carrier (read as notification 
Regarding claim 3 as applied to claim 2, Boss further teaches wherein the one or more resolvable public identifiers are collected in one or more BLE advertising beacons, and the indication further indicates that a user of the BLE device was within a BLE communications range of the possible virus carrier (read as provides a method that performs the process steps on an advertising basis) (Boss – [0091]).
Regarding claim 4 as applied to claim 2, Boss further teaches wherein the indication is based on a comparison between the one or more collected resolvable public identifiers and a plurality of stored resolvable public identifiers (read as conducting exposure analysis may further comprise decrypting the set of data and determining if the identification number of the mobile device of the individual carrying the illness matches the identification number of the second mobile device and if contact between the first mobile device and the second mobile device is within the criterion thresholds) (Boss – [0014], [0073], and [0082]).
claim 5 as applied to claim 4, Boss further teaches wherein the plurality of stored resolvable public identifiers are available from a server (read as computer system/server 12) (Boss – [0033], [0041], [0044], and [0057]).
Regarding claim 6 as applied to claim 4, Boss further teaches wherein the comparison is associated with a match between at least one of the collected resolvable public identifiers and one or more of the stored resolvable public identifiers (read as conducting exposure analysis may further comprise decrypting the set of data and determining if the identification number of the mobile device of the individual carrying the illness matches the identification number of the second mobile device and if contact between the first mobile device and the second mobile device is within the criterion thresholds) (Boss – [0014], [0073], and [0082]).
Regarding claim 7 as applied to claim 2, Boss further teaches notifying a user of the BLE device of the possible virus carrier (read as issues an alert 514; checks for alerts, discovers alert 514 having a time, duration, and distance within the exposure parameters) (Boss – Figure 5A, Figure 5B, and [0082]).
Regarding claim 8 as applied to claim 1, Boss further teaches generating a unique resolvable public identifier indicative of whether a user of the BLE device is a possible virus carrier; and transmitting the unique resolvable public identifier to one or more nearby devices (read as notification component 230 can use each low-energy RF identifier or other contact number/identifier on the exposure risk contact list 308 to identify other users 202 who are at risk for potential exposure; notification component 230 can then notify the other users 202 of their at-risk status and prompt further 
Regarding claim 9 as applied to claim 8, Boss further teaches wherein the unique resolvable public identifier is transmitted in a BLE advertising beacon (read as provides a method that performs the process steps on an advertising basis) (Boss – [0091]).
Regarding claim 10 as applied to claim 1, Boss further teaches wherein the paired device is one of a cellular phone, a smartphone, a tablet computer, a laptop computer, or another BLE device (read as mobile device 200 and other user device 204 can include mobile phone, a smart phone, any other mobile device, a personal electronic) (Boss – Figure 2, [0050]-[0051], and [0081]).
Regarding claim 11 as applied to claim 1, Boss further teaches wherein the BLE device is included within or attached to one of a bracelet, neckless, a belt, watch, a smartwatch, or a key fob (read as mobile device 200 and other user device 204 can include a wearable device such as wrist wearable smart watch, smart glasses, etc.) (Boss – Figure 2, [0050]-[0051], and [0081]).



Regarding claim 12, Boss teaches a Bluetooth Low Energy (BLE) device, comprising: 
one or more transceivers (read as user device 208, other user device 204) (Figure 2) (Boss – [0050]-[0051]); 

a memory storing instructions that, when executed by the one or more processors (Boss – [0017], and [0055]), cause the BLE device to: 
collect one or more resolvable public identifiers from one or more wireless devices (read as device identification or low-energy RF component identification 210 which can be a unique identifier associated with user device 200 and can be registered with exposure processor/system 222) (Boss – [0051]), each of the one or more resolvable public identifiers indicating whether a user associated with a respective one of the wireless devices is a possible virus carrier (read as potentially exposed contact list 308; indicating each low-energy RF identifier or other contact number/identifier with which a mobile device of the person carrying the pathogen came into contact; notification component 230 can use each low-energy RF identifier or other contact number/identifier on the exposure risk contact list 308 to identify other users 202 who are at risk for potential exposure) (Boss – [0061]-[0063]); 
generate a timestamp for each of the collected resolvable public identifiers, each timestamp indicating a time at which a corresponding resolvable public identifier was received by the BLE device (read as each block contains a timestamp) (Boss – [0059]); and 
share the collected resolvable public identifiers and their corresponding timestamps with a paired device (read as notification component 230 can use each low-energy RF identifier or other contact number/identifier on the exposure risk contact list 308 to identify other users 202 who are at risk for potential exposure; notification 
Regarding claim 13 as applied to claim 12, Boss further teaches wherein the execution of the instructions further causes the BLE device to: receive, from the paired device, an indication of whether one or more of the collected resolvable public identifiers is associated with a possible virus carrier (read as notification component 230 can use each low-energy RF identifier or other contact number/identifier on the exposure risk contact list 308 to identify other users 202 who are at risk for potential exposure; notification component 230 can then notify the other users 202 of their at-risk status and prompt further decryption of contact records 224 of the other users in order to permit further exposure analyses; issues an alert 514; checks for alerts, discovers alert 514 having a time, duration, and distance within the exposure parameters) (Boss – [0061]-[0063], and [0082]).
Regarding claim 14 as applied to claim 13, Boss further teaches wherein the one or more resolvable public identifiers are collected in one or more BLE advertising beacons, and the indication further indicates that a user of the BLE device was within a BLE communications range of the possible virus carrier (read as provides a method that performs the process steps on an advertising basis) (Boss – [0091]).
claim 15 as applied to claim 13, Boss further teaches wherein the indication is based on a comparison between the one or more collected resolvable public identifiers and a plurality of stored resolvable public identifiers (read as conducting exposure analysis may further comprise decrypting the set of data and determining if the identification number of the mobile device of the individual carrying the illness matches the identification number of the second mobile device and if contact between the first mobile device and the second mobile device is within the criterion thresholds) (Boss – [0014], [0073], and [0082]).
Regarding claim 16 as applied to claim 15, Boss further teaches wherein the comparison is associated with a match between at least one of the collected resolvable public identifiers and one or more of the stored resolvable public identifiers (read as conducting exposure analysis may further comprise decrypting the set of data and determining if the identification number of the mobile device of the individual carrying the illness matches the identification number of the second mobile device and if contact between the first mobile device and the second mobile device is within the criterion thresholds) (Boss – [0014], [0073], and [0082]).
Regarding claim 17 as applied to claim 12, Boss further teaches wherein execution of the instructions further causes the BLE device to: generate a unique resolvable public identifier indicative of whether a user of the BLE device is a possible virus carrier; and transmit the unique resolvable public identifier to one or more nearby devices (read as notification component 230 can use each low-energy RF identifier or other contact number/identifier on the exposure risk contact list 308 to identify other 
Regarding claim 18 as applied to claim 17, Boss further teaches wherein the unique resolvable public identifier is transmitted in a BLE advertising beacon (read as provides a method that performs the process steps on an advertising basis) (Boss – [0091]).
Regarding claim 19 as applied to claim 12, Boss further teaches wherein the paired device is one of a cellular phone, a smartphone, a tablet computer, a laptop computer, or another BLE device (read as mobile device 200 and other user device 204 can include mobile phone, a smart phone, any other mobile device, a personal electronic) (Boss – Figure 2, [0050]-[0051], and [0081]).
	Regarding claim 20 as applied to claim 12, Boss further teaches wherein the BLE device is included within or attached to one of a bracelet, neckless, a belt, watch, a smartwatch, or a key fob (read as mobile device 200 and other user device 204 can include a wearable device such as wrist wearable smart watch, smart glasses, etc.) (Boss – Figure 2, [0050]-[0051], and [0081]).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.